DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1–4, 6–11, 13-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to provisioning a Wi-Fi connection between a tractor and a trailer.
Applicant’s independent claim 1 recites, inter alia, a method as defined in the specification (page 14, lines 1-23 of Applicant’s specification as filed) including “determining, by a device of a tractor unit, that the tractor unit is connected to a trailer via physical cabling, wherein the physical cabling forms a connection between a powerline communication (PLC) module of the tractor unit and a PLC module of the trailer, wherein the PLC modules enable PLC communications between the tractor unit and trailer over the physical cabling; sending, by the device and via the PLC communications, a PLC message to the trailer that includes a service set identifier (SSID) and password for a Wi-Fi transceiver of the tractor unit; receiving, at the Wi-Fi transceiver of the tractor unit, an association request sent wirelessly from a Wi-Fi transceiver of the trailer that is based on the sent SSID and password; establishing, by the device, the Wi-Fi transceiver of the trailer as a Wi-Fi client of the Wi-Fi transceiver of the tractor unit; receiving, at the device of the tractor unit, a PLC message from the trailer that includes an identifier for the Wi-Fi transceiver of the trailer; and verifying, at the device of the tractor unit and using the received identifier, that the trailer is correctly established to the tractor unit based on an external Internet-based service; and using, by the device, the received identifier to prevent 
Independent claims 10 and 14, containing similar limitations, are allowed for the same reasons as set forth above.  Accordingly, Applicant’s claims 1–4, 6–11, 13-16 and 18-20, renumbered as claims 1-17, are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2018/0124608 A1 (Huang) – discloses a method, apparatus and system for authenticating WiFi network;
US PG Pub 2016/0381545 A1 (Wang et al.) – discloses a system and method for faked base station detection;
US PG Pub 2020/0184412 A1 (Champa) – discloses techniques for identifying trailers associated with a tractor using wireless signals;
US PG Pub 2020/0389927 A1 (Lin et al.) – discloses method, apparatuses and arrangement for establishing a wireless connection between a vehicle and a vehicle accessory;
US Patent No. 9,544,075 B2 (Altman et al.) – discloses a platform for wireless identity transmitter and system using short range wireless broadcast; 
US Patent No. 9,531,750 B2 (Lawlis) – discloses a method for preventing spoofing in an automotive network;
US Patent No. 9,210,575 (Lescuyer et al.) - discloses address spoofing detection; and 
US Patent No. 9,003,492 B2 (Katar et al.) – discloses secure client authentication and secure authorization in a shared communication network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413